Status of Claims
This Office Action is in response to the application filed 07/20/2021. Claims 1-20 are presently pending and are presented for examination.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The amendments to independent claims 1, 12, and 13 to incorporate “optimizing a localized objective within the current trust region radius of the current optimized trajectory to determine a candidate updated optimized trajectory subject to a constraint that the candidate updated optimized trajectory satisfies the linearized environment dynamics mapping, wherein the constraint requires that, for each state - action pair in the candidate updated optimized trajectory before a last state - action pair in the candidate optimized trajectory: a result of processing the state and the action in the state - action pair using the linearized environment dynamics mapping matches the state in a next state - action pair in the candidate optimized trajectory;” and overcomes the prior art of record and renders the claims in a manner which is specific enough to overcome methodologies disclosed in prior art. The claimed invention specifically overcomes the prior art of record, because of the disclosed method linearizing a dynamic mapping or routing to constrain an optimization of a localized objective. The prior art for example discloses linearization of a planned travel route of an autonomous apparatus, however the concept of optimizing a localized objective to determine an updated trajectory constrained to a linearized dynamic mapping appears to be new. The subject matter of the claimed invention is therefore allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tanaka et. al. (U.S. Patent No. 8515612 B2) discloses linearization of a planned travel route. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083.  The examiner can normally be reached on Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                   

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664